Case 1:21-cr-00095-PAB Document 1-1 Filed 03/10/21 USDC Colorado Page 1 of 4




                      AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Martin H. Daniell III, Special Agent with the Federal Bureau of Investigation,

Department of Justice, being duly sworn, deposes and states under penalty of perjury the

following is true to the best of my information, knowledge, and belief.

                                       BACKGROUND OF AFFIANT:

           1.   Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI)

                and has been so for over twenty-one years. Your affiant is currently assigned as

                the FBI Airport Liaison Agent at Denver International Airport (DEN) and

                investigates violations of federal law that occur at the airport, as well as crimes

                that occur in the Special Aircraft Jurisdiction of the United States and incidents

                involving the laser illumination of aircraft in flight.

                                              STATEMENT OF FACTS:

           2. On March 9, 2021, at approximately 5:00 p.m., your affiant was advised of a

                disturbance aboard Alaska Airlines Flight 1474 that occurred while the flight was

                in route from Seattle-Tacoma International Airport (SEA) to Denver, Colorado

                (DEN). Your affiant responded to Gate C-39 at Denver International Airport

                where he spoke to officers from the Denver Police Department, reviewed

                statements written by flight crew members and passenger witnesses. Your affiant

                also conducted follow-up interviews. This investigation revealed the following:

           3. During the flight from Seattle to Denver, a female Alaska Airline flight attendant,

                herein identified by the initials C.E., noticed that twenty-four year old male

                passenger Landon Perry Grier was not wearing a face covering, as required by

                airline policy due to the COVID-19 pandemic. She approached Grier and asked

                him approximately eight to ten times to put his face covering on. Grier was

                seated next to the window and appeared to be attempting to sleep. Grier ignored
Case 1:21-cr-00095-PAB Document 1-1 Filed 03/10/21 USDC Colorado Page 2 of 4




            C.E. and then began to push and swat her hand away as she tried to gently tap

            his shoulder to get his attention. While doing this, he made contact with her right

            forearm approximately three times. He subsequently struck her arm two to three

            times in an attempt to aggressively dismiss her. During this incident, his strikes

            resulted in actual physical contact with flight attendant C.E. When interviewed,

            C.E. stated that Grier disrupted the entire safety of the aircraft by refusing to

            wear his face covering.

         4. Later in the flight, two other Alaska Airlines female flight attendants, herein

            identified by the initials K.F. and K.K., responded to a flight attendant call button

            that had been pressed. A passenger reported to flight attendant K.K. that

            passenger Grier was urinating in his seat area and K.K. observed him doing this

            and told him to sit down. Flight attendant K.F. then observed passenger Grier

            seated in his seat with his penis out of his pants and she told him to put his penis

            back in his pants. He responded, “I have to pee.” Several of the passengers

            seated around passenger Grier were then reseated and the Captain was called

            to notify him of what had happened. Flight attendant K.F. stated passenger

            Grier’s actions delayed her preparation of the aircraft cabin for landing for

            approximately ten minutes, endangering the safety of the passengers. Flight

            attendant K.K. said she was unable to clean up the cabin because her attention

            was on passenger Grier instead of her assigned duties. Moreover, the flight

            experienced a mechanical issue that caused the flight crew to make an

            emergency landing at DIA.

         5. Forty-eight year old male M.S. was the Pilot in Command (Captain) of Flight

            1474. He advised he and the first officer had declared an emergency to air traffic

            control due to a maintenance issue onboard their aircraft and their landing

            briefing was interrupted by the call from K.F. who told him about passenger
Case 1:21-cr-00095-PAB Document 1-1 Filed 03/10/21 USDC Colorado Page 3 of 4




              Grier’s behavior. He stated the passenger disruption occurred during a high

              work load environment while they were descending over the mountains in

              turbulent conditions. The disruption caused the pilot crew to divert attention from

              their emergency landing preparation.

           6. Your affiant also spoke with a female passenger identified herein by the initials

              J.C. She said passenger Grier first got her attention when he swatted at the flight

              attendant when she asked him to put his mask on. She advised later he stood

              up, took out his penis, and began peeing which wet a paper bag she had with

              her.

           7. After obtaining these statements, I also met with Grier. After being advised of

              his Miranda rights, he agreed to speak to your affiant without a lawyer present.

              During the subsequent conversation, passenger Grier advised he was returning

              from Alaska where he had been working in a gold mine. Prior to leaving Alaska,

              he had one beer and then had three to four beers and “a couple of shots” before

              boarding the plane in Seattle. He also took an over-the-counter pain reliever

              because he had body aches from working. He said he fell asleep on the plane

              and awoke to being yelled at by the flight attendants who told him he was

              peeing. He stated he had no recollection of hitting the flight attendant and didn’t

              know if he was peeing.

           8. The incident as described herein occurred while Alaska Airlines Flight 1474 was

              operating in the special aircraft jurisdiction of the United States.

                                        CONCLUSION:

       Based upon the above information, probable cause exists to believe Landon Perry Grier

has violated Title 49, United States Code, Section 46504 - Interference with Flight Crew


//
Case 1:21-cr-00095-PAB Document 1-1 Filed 03/10/21 USDC Colorado Page 4 of 4




Members and Attendants. I declare under the penalty of perjury the foregoing information is

true to the best of my knowledge.

                                                 s/Martin H. Daniell III
                                                 Special Agent
                                                 Federal Bureau of Investigation




                                                                      WK day of
Submitted, sworn to, and acknowledged by reliable electronic means on ____
March, 2021.


  ___________________________
___________________________________
HON.
   N MICHAEL E  E. HEGART
                   HEGARTY TY
United States Magistrate Judge



Affidavit reviewed and submitted by Bradley W. Giles, Assistant United States Attorney.
